Citation Nr: 0508942	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied service connection for an acquired psychiatric 
disorder.  In May 2001 the Board remanded this case to the RO 
for further development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The record indicates that the veteran was incarcerated in a 
state correctional institution for about 7 years during the 
1990s and he has reportedly received treatment for 
psychiatric symptoms between July 1993 and July 1999 during 
this incarceration.  The veteran was apparently released from 
incarceration in July 1999.  

During a March 2000 VA psychiatric examination conducted at 
the VA Medical Center in Altoona, Pennsylvania, reference was 
made to medical records containing various diagnoses from 
both the Mercer State Correctional Facility and the Altoona 
VA Medical Center.  

In the May 2001, remand the Board noted that no clinical 
records reflecting treatment while in prison were currently 
of record and instructed the RO to obtain and associate with 
the claims folder all pertinent clinical records reflecting 
treatment at the Mercer Correctional Facility in 
Pennsylvania.  (The copy of the May 2001 Board Remand in the 
claims folder contains a penciled notation that these 
clinical documents are "of record".)  

The claims folder contains three VA Form 21-4142 (JF), 
releases for obtaining records, that were signed by the 
veteran and dated in August 2001.  These authorized VA to 
obtain clinical records from a correctional facility 
identified as "SRCF-Mercer" and "SRCF-Mercer (prison)."  
These form stated, among other things, that its authorization 
will automatically end 180 days from the date of signing.  

A VA FORM 119 dated October 17, 2001 is of record that 
indicated that the veteran had no additional medical evidence 
to submit and that the veteran has been told that medical 
records from prison had been received.  It was stated "caps 
has no record of this evidence."

A VA Form 21-4142 (JF) is of record signed by the veteran, 
and dated February 19, 2002, that authorized the VA to obtain 
clinical records from a correctional facility identified as 
Department of Corrections at Mercer PA, SCRF Mercer, 801 
Butler Pike in Mercer PA 16137.  In the comments section of 
this form the veteran said, "check Personnel File not M.D. 
as you already have".  The veteran also indicated that this 
authorization was unlimited.  

A partial VA Form 21-4142 (JF) signed by the veteran and 
dated February 10, 2002, is of record that authorized the VA 
to obtain records from a correctional facility identified as 
Department of Corrections at Mercer PA 16137, SRCF Mercer 801 
Butler Pike in Mercer PA 16137.  In the comments section of 
this form the veteran said, in pertinent part, "Ask for my 
personnel file- not the M.D. file" the veteran was received 
by the VA.

In a letter dated March 1, 2002, a Health Information 
Technician at the State Regional Correctional Facility at 
Mercer indicated that the request for information could not 
be honored since the patient had specified "not the MD 
file".  It was also noted that page 2 of the authorization 
was missing and that part of the available form was 
incomplete.  

During an October 2002 VA psychiatric examination conducted 
at the Altoona VA Medical Center the examiner noted that the 
veteran's claims folder was not available for review, but his 
"VA medical records" were made available and that there 
were a "large number" of records from when the veteran was 
incarcerated in the Mercer State Correctional Institute.  

In an October 2004 report of a review of the veteran's 
medical records, a VA physician at the University Drive 
Medical Center referred to evaluations at the Mercer State 
Correctional Institution as part of the record available for 
review.  

In view of the above it is apparent that relevant clinical 
records documenting the veteran's initial treatment for 
psychiatric symptoms at the Mercer State Correctional 
Institute may be available, but have not been associated with 
the claims folders.  These records must be associated with 
the claims folder prior to further Board consideration in 
this case.  38 U.S.C.A. § 5103A(b) (West 2002); Stegall v. 
West, 11 Vet. App. 268 (1998).

The claims folder currently contains conflicting opinions 
from VA psychologists as to whether the veteran has a current 
psychiatric disability that was incurred in service.  In its 
previous remand, the Board asked that the veteran be afforded 
a psychiatric examination by a physician.  In view of this 
fact, and the conflicting opinions, an opinion from a 
psychiatrist is warranted.

In view of the foregoing this case is REMANDED for the 
following actions:

1.  Take the necessary steps to obtain 
all records of the veteran's psychiatric 
treatment at the Mercer State 
Correctional Institute in Mercer, 
Pennsylvania, during the 1990s.  All 
records obtained should be associated 
with the claims folder.  

2.  Afford the veteran a VA psychiatric 
examination by a psychiatrist.  The 
claims folder should be made available to 
the psychiatrist, and the psychiatrist 
should acknowledge such review.  The 
examiner should express an opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent probability) 
that the veteran has a current 
psychiatric disability that was initially 
manifested in service, made permanently 
worse by service (aggravated), or is 
otherwise the result of a disease or 
injury in service.

3.  Then, the AMC or RO should re-
adjudicate the appealed claim, and if it 
is not granted, issue a supplemental 
statement of the case.  The case should 
then be returned to this Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

